Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain bamboo blinds and hardware accessories exported from Japan and entered at the port of New Orleans, La.
*680Stipulated facts, upon which, the cases are before me, establish that the proper basis for appraisement of this merchandise is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the invoice unit values, which values include the cost of the hardware as invoiced, and I so- hold. Judgment will be rendered accordingly.